Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayanth (8,475,136).
Regarding claim 1, Jayanth shows a temperature detection unit (80) for a stator (34) of an electric motor, comprising:
- a plate (80),
- a support element (74),
- at least two feet (90),
- at least two temperature sensors (92),
- wherein the temperature sensors (92) are arranged one on each of the feet (90).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the temperature detection unit, wherein at least one sealing element is arranged on the plate, wherein the sealing element has a region extending beyond the plate as recited in claim 2; wherein the feet each have a recess and at least one temperature sensor is arranged in each of these recesses as recited in claim 3; wherein a further sealing element is arranged between the plate and the support element as recited in claim 4; wherein a channel runs through the feet and the support element penetrating the plate and a conductor is guided in this channel as recited in claim 5;  wherein a cross member is arranged between the support element and the feet  and the cross member distances the feet from one another as recited in claim 6; an electric motor comprising a stator with a winding head, an end shield and a temperature detection unit, wherein the feet bear against the winding head and the plate is operatively connected to the end shield as recited in claim 7.  Claims 8-10 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



8/14/2021

/DANG D LE/Primary Examiner, Art Unit 2834